Citation Nr: 1414897	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  06-07 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for adjustment reaction with anxiety and depression, prior to July 29, 2005.

2.  Entitlement to a rating in excess of 50 percent for adjustment reaction with anxiety and depression, from September 1, 2005 to August 23, 2010.

3.  Entitlement to a rating in excess of 70 percent for depressive disorder with anxiety disorder (formerly adjustment reaction with anxiety and depression) from August 24, 2010.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from May 1998 to October 1998.  

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2005 rating decision in which the RO denied a rating in excess of 50 percent for adjustment reaction with anxiety and depression.  The Veteran filed a notice of disagreement (NOD) in September 2005, and the RO issued a statement of the case (SOC) in December 2005.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in March 2006. 

In a December 2005 rating decision, the RO granted a temporary, 100 percent rating for a period of psychiatric hospitalization from July 29, 2005 to August 31, 2005 (pursuant to 38 C.F.R. § 4.29), and continued the 50 percent rating from September 1, 2005.  

On his VA Form 9, the Veteran requested a hearing before a Veterans Law Judge at the RO.  In March 2006, he requested a Board video-conference hearing instead of an in-person hearing at the RO.  The requested video-conference hearing was scheduled in March 2007, but the Veteran failed to appear.  The hearing notice was not returned from the United States Postal Service as undeliverable, and no request to reschedule the hearing has been received.  Under these circumstances, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013). 

In April 2010, the Board remanded both claims then on appeal to the RO, via the Appeals Management Center (AMC), for further action, to include additional development of the evidence.  After completing the requested development, in a November 2011 rating decision, the AMC recharacterized the psychiatric disability claim as depressive disorder with anxiety disorder, and awarded an increased, 70 percent rating effective August 24, 2010.  The AMC continued to deny higher ratings before and after that date (as reflected in a December 2011 supplemental SOC (SSOC)), and returned the appeal to the Board for further appellate consideration.

As higher ratings for the Veteran's service-connected psychiatric disability are assignable at each stage (i.e., before July 29, 2005, from September 1, 2005 through August 23, 2010, and from August 24, 2010), and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as regards higher ratings for psychiatric disability as encompassing the first three matters set forth on the title page.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Also, in correspondence received in August 2010 and in statements elsewhere in the record, the Veteran has asserted that he is unable to work due to his service-connected psychiatric disability.  Accordingly, the appeal has now been expanded to include the matter of the Veteran's entitlement to a TDIU due to his service-connected psychiatric disability, as reflected on the first page of this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In June 2012, the undersigned granted the Veteran's motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2013).

In July 2012, the Board denied the Veteran's claims for an increased rating for his service-connected psychiatric disability at each stage (i.e., before July 29, 2005, from September 1, 2005 through August 23, 2010, and from August 24, 2010).  In that decision, the Board also remanded the Veteran's TDIU claim to the RO, via the AMC, for further action, to include additional development of the evidence.  

The Veteran appealed the July 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2013, the Court granted the joint motion for remand filed by representatives for both parties, vacating the portion of the Board's decision which addressed the increased rating claims, and remanding those claims to the Board for further proceedings consistent with the joint motion.  

The joint motion and Court order did not disturb the Board's July 2012 remand order regarding the Veteran's TDIU claim.  

The TDIU claim has been returned to the Board for further consideration, although it does not appear that the development requested in the July 2012 remand was completed.  As such, the TDIU issue will be addressed in the remand following the order.  

The claims file reflects that the Veteran was previously represented by the American Legion (as reflected in an October 1998 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In June 2011, the Veteran filed a VA Form 21-22, appointing Disabled American Veterans as his representative.  The Board recognizes the change in representation.

The Board's decision addressing the claims for higher ratings for service-connected psychiatric disability before July 29, 2005, and from September 1, 2005 through August 23, 2010, is set forth below.  The increased rating claim for service-connected psychiatric disability from August 24, 2010, and the claim for a TDIU, are addressed in the remand following the order; those matters are being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished. 

2.  Pertinent to the April 2005 claim for increase, and prior to July 29, 2005, the Veteran's adjustment disorder more nearly approximated a disability manifested by a social and occupational impairment with reduced reliability and productivity due to flattened affect, impaired insight and judgment, disturbances of motivation and mood, and periodic suicidal thoughts.  There is evidence of periodic suicidal thoughts and a suicide attempt but this evidence, alone, does not establish or more nearly approximate a disability manifested by a social and occupational impairment with deficiencies in work, judgment, thinking, and mood due to severe symptoms.  

3.  From September 1, 2005 through August 23, 2010, the Veteran's psychiatric symptoms primarily included depressed mood, sleep problems, difficulty concentrating, compulsive shopping and hypersexuality, anxiety, racing thoughts, and occasional panic symptoms; collectively, these symptoms are indicative of no more than occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for adjustment reaction with anxiety and depression, prior to July 29, 2005, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126(a), 4.130, Diagnostic Code 9440 (2013). 

2.  The criteria for a rating in excess of 50 percent for adjustment reaction with anxiety and depression, from September 1, 2005 through August 23, 2010, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.126(a), 4.130, Diagnostic Code 9440 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claims, in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, a March 2007 post-rating letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  In addition, an August 2010 letter provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for higher ratings, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

After issuance of the above-noted letters, and opportunity for the Veteran to respond, the November 2011 rating decision and December 2011 SSOC reflect readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed be readjudication of the claim, such as in a SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the reports of VA examinations conducted in January 2004, April 2005, and January 2006.  The evidentiary record also includes VA treatment records dated from December 2003 to July 2010.  The Board has reviewed the paperless, electronic claims files on Virtual VA and the Veterans Benefit Management System (VBMS), which are associated with the Veteran's paper claims file and which have also been considered by the RO.  The Veteran's paperless, electronic claims files do not contain any information or evidence relevant to these claims.  

Accordingly, the Board finds that no additional RO action to further develop the record in connection with any claim for higher rating, prior to appellate consideration, is required.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through RO notice, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Each following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Historically, entitlement to service connection for adjustment reaction was established in a January 1999 rating decision, in which the RO assigned an initial 10 percent rating, effective October 31, 1998.  

In a February 2004 decision, the RO granted a 50 percent rating for adjustment reaction with anxiety and depression, effective December 15, 2003. 

The RO notified the Veteran of a review VA examination in April 2005 and continued the 50 percent rating in the May 2005 rating decision on appeal.  In December 2005, however, the RO assigned a temporary total rating for adjustment reaction with anxiety and depression for the periods from September 17, 2004 to November 30, 2004 and from July 29, 2005 to August 31, 2005, on the basis of hospitalization (as reflected in a December 2005 rating decision), and continued the previously assigned 50 percent rating before and after the periods of hospitalization. 

Finally, in a November 2011 rating decision, the AMC assigned a 70 percent rating for depressive disorder with anxiety disorder (previously characterized as adjustment reaction with anxiety and depression), effective from August 24, 2010.

As the RO and AMC have already assigned staged ratings for the Veteran's psychiatric disability, the Board will consider the propriety of the rating assigned at each stage, as well as whether any further staged rating of the disability is warranted.

The RO assigned the ratings for the Veteran's service-connected psychiatric disability under Diagnostic Code 9440.  However, the criteria for rating psychiatric disabilities other than eating disorders are set forth in a general rating formula.  See 38 C.F.R. § 4.130.

Under the formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

As an initial matter, the Board notes that, in addition to a service-connected adjustment reaction with anxiety and depression (later recharacterized as depressive disorder with anxiety disorder), the medical evidence reflects other psychiatric diagnoses, including bipolar disorder and opioid dependence.  Where it is not possible to distinguish the effects of non-service-connected conditions from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In this case, the October 2011 VA examiner concluded that it is not possible to distinguish the symptoms of the Veteran's various psychiatric disorders.  As such, the Board has considered all of the Veteran's psychiatric symptoms in evaluating his service-connected depressive disorder and anxiety disorder.  

A.  Period Prior to July 29, 2005

Pertinent to the April 2005 claim for increase and the staged rating period prior to July 29, 2005, the evidence pertinent to this period includes an April 2005 VA examination report, as well as VA treatment records dated from September 2004 to July 2005.  

By way of history, VA treatment records show the Veteran received inpatient opioid dependency treatment at the Philadelphia VAMC from September 17, 2004 to October 8, 2004, and at the Coatesville VAMC from October 14, 2004 to November 10, 2004.  In September 2004, the Veteran reported that he had been feeling more depressed in recent months, with anxiety, an inability to relax, and lack of sleep for days.  The Veteran reported hearing voices calling his name and the evidence showed that he developed suicidal ideation with a plan to cut his wrists before admission.  During his subsequent treatment in October 2004, the Veteran's mood was depressed, while his affect was dysphoric and he reported isolating behaviors, feeling hopeless, decreased sleep, anxiety, and crying spells.  Treating physicians also noted the Veteran had made superficial burns/lacerations to his left wrist.  After detoxification, the Veteran reported a desire to live and he denied experiencing hallucinations or suicidal or homicidal ideation.  

On VA examination in April 2005, the Veteran reported that his symptoms had remained constant and had been the same severity since being discharged from Coatesville VAMC.  He specifically reported that his current symptoms included persistent low mood, feelings of sadness, guilt, and helplessness, difficulty falling and staying asleep, very low energy level, poor to fair appetite, poor concentration and motivation, and persistent worry.  The Veteran endorsed periodic thoughts of suicide, but no serious suicidal thinking since his admission in September 2004, and some sporadic feelings of hopelessness.  There was also no clear history of mania or hypomania, and he denied a history of homicidal ideation.  He indicated that he was in a common law relationship of five years and that he had worked for most of his life in the construction trades, last working approximately two months prior.  Mental status examination revealed the Veteran was well-groomed, with clear, logical, and goal-directed speech.  He was oriented to three spheres and his memory, intellectual functions, and cognitive functions were normal.  His mood was moderately low, while his affect was sad and flat and his anxiety level was high.  There was no evidence of psychotic thinking, including hallucinations, but the Veteran reported a history of brief psychotic thoughts that occur once or twice per week on average.  His insight and judgment were fair.  A GAF score of 48 was assigned.

In May 2005, approximately three weeks after the April 2005 VA examination, the Veteran presented to a VA emergency room for heroin use stating that he had felt suicidal for the past month because he was tired of his life and took a razor blade to his left wrist hoping he would bleed to death.  On examination, he had multiple superficial linear lacerations on his left wrist.  He stated that he uses drugs whenever he feels depressed or anxious, but that this behavior worsens his mood once he begins to withdraw.  He indicated that he wanted treatment for depression and anxiety so he would not turn to drugs.  On mental status examination, he appeared disheveled and had track marks, his mood was depressed, affect was anxious, and insight and judgment were impaired.  While his thought process was linear, his thought content was noted to include a suicide attempt earlier that day.  The impression was opiate dependence and substance-induced mood disorder, and the assigned GAF score was 25.  He was admitted for inpatient treatment and discharged two and a half weeks later after detoxification.  

A mental status examination conducted in June 2005 VA shows the Veteran's mood was mildly elevated, with a full, slightly inappropriate affect.  His speech had normal rate and rhythm.  His thought process was logical and goal-directed, while his thought context was goal-directed with no evidence of hallucinations, delusions, or suicidal or homicidal ideation.  

The Veteran received inpatient VA treatment beginning on July 29, 2005, after telling his mother that he tried to kill himself by taking pills and shooting a large amount of heroin.  As noted, he was granted a temporary, 100 percent rating for a period of psychiatric hospitalization from July 29, 2005 to August 31, 2005.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that a rating in excess of 50 percent for the Veteran's adjustment reaction with anxiety and depression is not warranted at any point prior to July 29, 2005.

Indeed, the aforementioned medical evidence reflects that, following the Veteran's admission for inpatient detoxification in September and October 2005, the Veteran's psychiatric symptoms primarily included low mood; feelings of sadness, guilt, and helplessness; sleep problems, very low energy level; poor to fair appetite; poor concentration and motivation; and persistent worry with high anxiety.  In addition, the Veteran reported having periodic thoughts of suicide since admission in September 2004, with evidence of more serious suicidal thinking in May 2005 when he attempted suicide by cutting his wrists.  

While this evidence shows the Veteran suffered from moderately severe psychiatric symptoms at that time, the evidence does not show symptoms that more nearly approximate the level of disability contemplated by a 70 percent rating.  In making this determination, the Board notes that the Veteran has not demonstrated a majority of the symptoms specifically contemplated by the 70 percent rating.  

Indeed, there is no lay or medical evidence showing that the Veteran endorsed obsessional rituals that interfered with his routine activities; nor does the evidence show that the Veteran experienced impaired impulse control manifested by periods of anger or violence.  In addition, the pertinent evidence consistently describes the Veteran's speech as normal in rate, volume, and rhythm, and he is always noted to be alert and oriented in all spheres.  The evidence shows the Veteran's mood was described as depressed at the April 2005 VA examination.  The Veteran also reported having very low energy level, poor motivation, persistent worry and high anxiety.  Despite these symptoms, the evidence does not establish that the Veteran was unable to function independently, appropriately, or effectively.  In addition, the evidence from this period indicates that the Veteran maintained a five-year common law relationship, which shows he was able to maintain social and family relationships and preponderates against a finding of an inability to establish and maintain effective relationships that would be characteristic of the 70 percent rating.

There is evidence which shows the Veteran experienced suicidal thoughts, which resulted in a suicide attempt, during the time period in question.  At the April 2005 VA examination, the Veteran reported having periodic thoughts of suicide since being admitted for treatment in September 2004, and the evidence also shows that the Veteran apparently attempted suicide in May 2005, at which time he appeared disheveled and had track marks.  

While suicidal ideation and neglect of personal hygiene are symptoms listed under the 70 percent rating, the Board finds that the evidence of suicidal thoughts and attempt and an isolated report of being disheveled, alone, do not support the assignment of a higher rating.  Indeed, the Board notes that, while the Veteran appeared disheveled at the time of his May 2005 suicide attempt, the preponderance of the evidence shows that he was well-groomed throughout the time period in question.  The Board also notes that, while the evidence of suicidal thoughts and an attempt suggests a severe psychiatric impairment manifested by difficulty adapting to stressful circumstances, the only evidence of difficulty adapting to stressful situations is shown in the context of the May 2005 suicide attempt.  The Veteran is not otherwise shown to have difficulty adapting to stressful situations, including situations at work or home, or even when being admitted or discharged from his treatment programs.  

Therefore, while there is evidence of suicidal thoughts and a suicide attempt during the time period in question, the Board concludes that the preponderance of the evidence does not establish that the Veteran's symptoms, as a whole, result in (or more nearly approximate) deficiencies in most areas, including work, family relations, judgment, thinking, and mood due to symptoms of such severity to warrant a higher, 70 percent rating.  

Instead, the evidence shows the Veteran's psychiatric symptoms result in an occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, impaired insight and judgment, disturbances of motivation and mood, and periodic suicidal thoughts.  

While the evidence shows the Veteran has impairment in occupational and social functioning due to a myriad of symptoms, the evidence of record does not show that the Veteran's disability is manifested by, or nearly approximates, a total occupational and social impairment, as contemplated by the 100 percent disability rating under DC 9411.  

Indeed, the evidence does not show symptoms of a gross impairment in thought process or communication; gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  In sum, the lay and medical evidence does not establish that the Veteran's symptoms result in a total and gross impairment in his ability to think, speak, or act in an appropriate manner.  Therefore, the Board concludes that the criteria for an even higher rating (100 percent) likewise are not met.  

The Board has considered whether the GAF scores assigned prior to July 29, 2005 assist the Veteran in obtaining a higher rating.  As indicated, the Veteran was assigned a 48 on VA examination in April 2005 and 25 in May 2005 when he was admitted for detoxification after attempting suicide.  

According to DSM-IV, scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 21 to 30 are indicative of behavior that is considerably influenced by delusions or hallucinations OR serious impairment, in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  

The Board finds that a GAF score of 48, reflecting serious symptoms, is consistent with the currently assigned 50 percent rating.

The Board acknowledges that the GAF score of 25 on admission to a VA Medical Center in May 2005 for detoxification following a suicide attempt could be considered suggestive of a higher rating.  However, the evidence does not appear to reflect a preoccupation with suicide.  Similarly, at no time during this period was the Veteran's behavior shown to be considerably influenced by delusions or hallucinations, characterized by incoherent or grossly inappropriate behavior, or an inability to function in almost all areas, which would be denoted by objective testing and lower GAF scores reflected in the pertinent evidence.  

In evaluating this claim, the Board is aware that the symptoms listed under the 70 percent rating and in the GAF scale are essentially examples of the type and degree of symptoms for that rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher, 70 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, as discussed above, the Board finds that the preponderance of the evidence does not show the Veteran has manifested symptoms that equal or more nearly approximate the level of severe functional impairment contemplated by the 70 percent disability rating.  

Based on the foregoing, the Board finds that, for the period prior to July 29, 2005, the Veteran's adjustment reaction with anxiety and depression has more nearly approximated the criteria for the 50 percent rather than 70 percent rating.  See 38 C.F.R. § 4.7.  In making this determination, the Board has applied the benefit-of-the doubt doctrine, but finds that the preponderance of the evidence is against assignment of a higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B. Period from September 1, 2005 through August 23, 2010

The evidence pertinent to this period includes a January 2006 VA examination report, VA treatment records dated from September 2005 to July 2010, and a February 2006 letter from Dr. I.A.  

Outpatient VA treatment records dated from September 2005 to January 2006 reflected regular appointments with an addiction psychiatrist and a substance abuse treatment program (SATP) psychiatric clinical nurse specialist.  In a September 2005 psychiatry note, the Veteran was noted to be doing very well in treatment with negative urine drug screens and his mood disorder was under fair control.  He described his mood as depressed at times, but the psychiatrist noted that he appeared slightly hypomanic.  On mental status examination, he was alert and fully oriented; speech was normal in tone and volume, but rate was a little rapid; affect was full range and appropriate; thought content was logical and goal directed; there were no hallucinations or delusions and no suicidal or homicidal ideation; judgment and insight were fair; and cognition was intact.  The Veteran reported working part time, although he also reported having difficulty at his job.  

In a November 2005 psychiatry note, the Veteran complained of compulsive shopping and hypersexuality.  On examination, speech was slightly pressured.  The assessment was slightly hypomanic, and he was started on Lithium.  In a follow-up note, the psychiatrist noted that the Veteran seemed much less anxious and rapid since starting Lithium about 10 days earlier and remarked that she was impressed with the efficacy of Lithium in the Veteran.  During a SATP appointment later in November 2005, the Veteran reported a significant improvement in mood and behaviors since starting Lithium.  His mood was described as euthymic.  In an SATP treatment plan note later that day, reported objective findings included pressured speech, restless motor activity, and expansive mood.  A GAF score of 55 was assigned.  

During a January 2006 VA mental disorders examination, the Veteran reported that, since being placed on Methadone and being referred for outpatient treatment, he was sleeping better and his mood and appetite had improved.  His outlook was described as positive, as evidenced by entry into a VA educational program and vocational rehabilitation training for massage therapy.  He also reported joining a gym and a church.  He stated that he obsesses about everything, worries about things that are not under his control, and becomes too "intense" about things, especially things he enjoys. 

Objective findings on mental status examination included urgent, intense, and somewhat rambling speech.  The Veteran was oriented to time, person, and place and he described a generally euthymic mood, although his affect and expression were anxious.  His thought process was described as over-productive, but goal-directed, and his thought content was devoid of any psychotic material, including no suicidal or homicidal ideation.  His judgment was fair.  The examiner remarked that the Veteran had achieved five months in recovery from heroin and cocaine dependence; however, with an increase in recovery time, there had been a corresponding increase in manic symptoms, including pressured speech, racing thoughts, distractibility, increased goal-directed activity, and excessive involvement in pleasurable activities.  The examiner added that although the Veteran was experiencing these symptoms as ego-syntonic, they had the potential for being very disabling.  The diagnosis was bipolar disorder, and a GAF score of 50 was assigned.

In a January 2006 VA psychiatry note, the Veteran complained of daytime sleepiness and that symptoms of compulsiveness and hypersexuality had returned.  Mental status examination findings were similar to those reported in September 2005; however, speech was not pressured, and mood appeared to be euthymic.

In correspondence dated in February 2006, the Veteran stated that he obsesses about many things and has difficulty concentrating.  He indicated that side effects from his medications make it difficult to focus and stay awake.

In a February 2006 statement, the Veteran's VA psychiatrist, Dr. I.A., reported that the Veteran suffered from bipolar disorder, mixed state and opioid dependence.  The psychiatrist indicated that the Veteran's bipolar disorder had been only partially responsive to pharmacotherapy and that Lithium makes him somnolent to the degree that he is unable to function in school.  She stated that the Veteran's speech remains pressured with some flight of ideas and there were no signs of psychosis, but his thoughts were very rapid.  She also stated that the Veteran had significant compulsivity and suffers from hypersexuality.  She also noted that his insight was fair and judgment was reduced and, at the same time that he has hypomanic symptoms, he frequently has a depressed mood.  The psychiatrist estimated his GAF score at 40.  

In a February 2006 statement, a certified massage therapist, M. B., related that at times the Veteran drifts off throughout the five-hour school day due to his medication.  She stated that the medicine limits his activities throughout the day, and she believed that the Veteran must do one thing at a time.  She believed the Veteran would do very well in the field of massage therapy.

In a February 2006 VA treatment record, the Veteran's psychiatrist noted that the Veteran still has sleepiness, but is managing it.  Approximately three weeks after the VA psychiatrist prepared the letter describing the Veteran's symptomatology and estimated his current GAF score as 40, a February 2006 SATP treatment plan note, which was acknowledged by the same VA psychiatrist, detailed that the Veteran had pressured speech, restless motor activity, and expansive mood on examination, and a GAF score of 50 was assigned. 

In a telephone contact with the Veteran in August 2006, he reported feeling overwhelmed the past few days and causing a self-inflicted wound to his arm one day earlier.  He strongly denied suicidal intent or ideation, but was advised to go to the emergency room for clinical assessment.  In an August 2006 SATP note, he stated that he was using heroin again, but was still taking Lithium regularly.  During a psychiatry appointment the same day, he was observed to have two three-inch full thickness lacerations on the left arm.  He stated that he had been suicidal, but was not presently.  Mental status examination findings were similar to those previously reported.  

During a psychiatry visit about a week later, he admitted that he cut himself while high to manipulate a psychiatric admission, but never followed through; the psychiatrist concluded that this was not a suicide attempt as she had feared.  The Veteran added that he had done this before and he knew he could not die by cutting his skin in this way.  He stated that he thought the police were coming when he was high on cocaine and that a psychiatric admission would be better than going to jail.  Reported objective findings included circumstantial and repetitive thought content, poor judgment, and insight nil.  

An SATP follow-up note dated in September 2006 indicates that the Veteran was not currently compliant with clinical appointments or prescribed medications, and he had been granted a leave of absence from massage school and hoped to reenter the program after substance abuse rehabilitation and recovery.  On mental status examination, mood was neutral and insight and judgment were impaired with substance abuse.  The diagnosis included depressive disorder and bipolar II and a GAF score of 40 was assigned. 

In November 2006, the Veteran presented to the Wilkes-Barre VA Medical Center for treatment for opiate dependence.  Reported mental status examination findings included the following: neutral mood, appropriate affect and speech content, and no psychomotor retardation.  The Veteran denied suicidal and homicidal ideation.  There was no evidence of hallucinations, delusions, or loosening of association noted.  His memory and judgment were not clinically impaired, and insight and motivation fair.  The Veteran reported eating well and sleeping fair.  He was admitted and discharged two days later after being detoxified without withdrawal complication; he was noted to be medically and psychiatrically stable at discharge.

A December 2006 mental health note indicated that the Veteran was attacked and robbed at gunpoint two weeks prior and subsequently had some nightmares and mood lability.  He denied psychosis or suicidal ideation.  Mental status examination findings were similar to those reported in November 2006, but his mood was described as a bit anxious.  In February 2007, he stated that he has occasional panic and that he took his mother's Ativan one week prior.  Reported mental status findings were similar to those recently reported.

In March 2007, the Veteran presented to a VA psychiatry appointment with his mother, who stated that he had a long history of anxiety and frequently becomes so anxious that he is unable to function well.  The Veteran complained of continued insomnia due to ongoing anxiety.  Reported mental status examination findings included the following: oriented to person, place, and time; rather angry and frustrated by his own symptoms and perceived lack of progress; coherent, relevant, and goal directed but rather argumentative and defensive; and fair memory, concentration, attention span, judgment, and insight.  He denied suicidal or homicidal ideation but did admit to feeling extremely anxious and unhappy about his situation.  The assessment was anxiety disorder not otherwise specified (NOS) and opioid dependence in remission.

Progress notes dated from July 2007 to January 2008 were received from a private psychiatrist in November 2010.  The Veteran's primary complaint was initial and middle insomnia in addition to symptoms of anxiety, headaches, decreased ability to concentrate, and impairment of his work abilities.  Examination findings noted that he appeared anxious, but not manic and not particularly depressed.  With trials and management on various medications, the Veteran reported improved sleep, racing mind that had quieted, and more stable moods.  He denied suicidal ideation.

The Veteran met with a different VA psychiatrist in November 2007.  He reported sleeping better on a reduced dose of Seroquel with just a little bit of a hangover in the morning from the medication and having difficulty getting thoughts out of his head.  He stated that he was in a relationship and that his mother was supportive of him.  He stated that he been sober for several months without Suboxone and stayed busy in a social circle to keep from falling back into bad habits.  He denied thoughts of hurting himself or anyone else.  He also reported occasional sleep disruption.  On mental status examination, the Veteran's grooming was casual with very good hygiene.  He was alert and oriented times three.  His mood was mildly depressed and his affect was consistent.  His speech was relevant and coherent and his thoughts were organized.  Thought content was appropriate with some negativity and some ruminative-type thinking.  The Veteran denied suicidal or homicidal ideation.  There were no involuntary movements; nor were there audio or visual hallucinations.  His judgment and insight were fairly good.  The diagnosis was anxiety disorder NOS and history of bipolar disorder.

In a December 2007 VA psychiatry note, the Veteran reported overdosing the day before on heroin.  At the time he denied suicidal gesture, but presently stated that he was seeking to end his life because he was unable to deal with anxiety.  Reported objective findings included depressed mood, flat affect, and guarded speech content.  There was no evidence of hallucinations, delusions, or loosening of association.  The Veteran's memory and judgment were not clinically impaired, and insight and motivation were fair.  The assessment was opiate dependence continuous use in withdrawal and depressive disorder with suicidal gesture.  During an initial assessment the following day, affect was blunted, mood was depressed with mood lability, and the Veteran reported poor sleep.  The diagnosis was opioid dependence, mixed bipolar disorder, and recent suicide gesture, and a GAF score of 40 was assigned.  He was admitted for treatment and discharged six days later to a VA substance abuse residential rehabilitation treatment program (SARRTP) with improved mild depression, mood lability, no suicidal ideation, and a GAF score of 55. 

On admission to the SARRTP program in December 2007, the Veteran participated in a suicide risk assessment.  Reported mental status examination findings included the following: mostly neutral, somewhat low mood; restricted affect; mood incongruence due to not appearing very upset when talking about his extensive psychiatric history; goal-directed speech with low volume and normal rate; coherent thinking; fair insight and okay judgment; no overt psychotic symptoms; and no disordered thinking.  The Veteran denied current suicidal ideation; however, the psychologist noted that the Veteran said he was not suicidal immediately before his last inpatient psychiatric admission although he engaged in suicidal behavior within a week of the last admission.  The clinical impression was that the Veteran appeared to be at elevated risk for suicidal behavior when actively using heroin and when severely depressed.  His risk was reportedly lowered when in a structured environment and when he is clean and sober.  Treatment records showed participation in the program and that the Veteran was discharged approximately three weeks later in January 2008.  

Subsequent VA treatment records dated from February 2008 to November 2009 reflected that the Veteran abstained from drugs and alcohol; reported good sleep, appetite, and energy level; was noted to have a stable mood with no lability or dysphoria; was compliant with medications and reported that they were effective; participated in a compensated work therapy program to seek competitive employment and authorized a counselor to contact a potential employer on his behalf to disclose for tax purposes his Veteran status and anxiety disorder, which was reported as "very much under control;" joined a church and began doing some volunteer work with a homeless population; and was noted to be doing well.  A GAF score of 65 was assigned in May 2009.  A July 2009 compensated work therapy discharge note reflected that the Veteran reported that he had been working part-time since June 2009 as a sales associate, but he was concerned about the solvency of his employer and whether the store would remain open. 

In a December 2009 mental health note, the Veteran continued to report stable mood with no lability or dysphoria, good sleep and appetite, and no suicidal ideation or psychotic thoughts.  Mental status examination findings were nearly identical to those reported in November 2006 when he presented to Wilkes-Barre VAMC for dependency treatment.  In a May 2010 mental health note, mental status examination findings remained unchanged.  In a July 2010 mental health note, he reported "very much difficulty sleeping," admitted to taking Xanax from a family member to get some sleep, and stated that he was feeling well on his medications but had tremors for the past month or so.  In late July 2010, he stated that he was still struggling with sleep.  Mental status examination findings were similar to those previously reported, but mood was described as neutral and anxious but not agitated.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that a rating in excess of 50 percent for the Veteran's adjustment reaction with anxiety and depression is not warranted at any point from September 1, 2005 through August 23, 2010.  

The aforementioned medical evidence reflects that the Veteran's psychiatric symptoms primarily included depressed mood, sleep problems, difficulty concentrating, compulsive shopping and hypersexuality, anxiety, racing thoughts, and occasional panic symptoms, which resulted in no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; rapid or pressured speech; occasional panic attacks; mildly impaired memory; some impaired insight and judgment; and disturbances of motivation and mood.  

Despite these symptoms, the evidence shows the Veteran also experienced some improvement in symptoms during the same period.  Indeed, the Veteran reported improved sleep, mood, and appetite.  The evidence also shows he joined a gym and church, as well as a vocational rehabilitation program and a compensated work therapy program.  The evidence also shows he began volunteering with a homeless population and achieved a period of sobriety for several months.  Objective medical evidence is consistent with his reported improvements and included stable mood and medicine compliance.

At no point during the period from September 1, 2005 through August 23, 2010, did the Veteran's adjustment reaction with anxiety and depression meet the criteria for at least the next higher, 70 percent, rating.  Considering the criteria for a 70 percent rating under the General Rating Formula, the objective medical evidence does not show such symptoms as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant, although it has been pressured and rapid at times; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; or inability to establish and maintain effective relationships; which are characteristic of the 70 percent rating.

Rather, the medical evidence of record from this period indicates that the Veteran maintained some supportive relationships and began several new social activities such as joining a church, a gym, training programs, and volunteering.  As such, the Board concludes the Veteran was able to establish and maintain social and family relationships during this time. 

The Board has considered whether there is evidence of suicidal ideation, given the evidence of a self-inflicted wound on his arm in August 2006 and overdosing on heroin in December 2007 in an attempt to end his life.  However, the Veteran's statements to VA medical providers suggest that both of these suicide attempts or gestures, in fact, may not have been sincere.  In August 2006, the Veteran admitted that he cut his arm while high on cocaine, knowing that he would not die in this way, to avoid going to jail and to manipulate a psychiatric admission instead.  In fact, the Veteran's psychiatrist determined, based on the Veteran's statements, that he had not attempted suicide.  Similarly, in December 2007, he reported overdosing on heroin the day before and denied suicidal ideation; however, he subsequently stated that he had been trying to end his life. 

Given the conflicting nature of the Veteran's statements, there is doubt as to whether the August 2006 or the December 2007 behaviors represent a suicide attempt or gesture.  As such doubt is resolved in favor of the Veteran, the Board finds there is evidence of suicide attempts or gestures in August 2006 and December 2007.  

While suicidal ideation is one of the symptoms listed under the 70 percent rating, the Board finds that the isolated suicide attempts/gestures in August 2006 and December 2007, alone, do not support the grant of a higher, 70 percent rating during the time period in question.  Indeed, while there is evidence of two isolated suicide attempts, the Veteran generally denied having any suicidal or homicidal ideation, and the evidence consistently shows he does not demonstrate any obsessive or ritualistic behavior.  There is no evidence of impaired impulse control.  In addition, his speech has never been found to be illogical, obscure, or irrelevant, his orientation has been intact, and he is generally described as well-groomed and able to maintain his personal hygiene.  Moreover, while the evidence shows the Veteran continued to experience depression, there is no evidence that he has demonstrated near-continuous panic or depression that affected his ability to function independently, appropriately and effectively.  Instead, as noted, the Veteran reported a renewed interest in various activities, as shown by his participation at church, the gym, and vocational training programs.  Therefore, the Board finds that the lay and medical evidence of record does not show psychiatric symptoms that equal or more nearly approximate the level of disability contemplated by a 70 percent rating.  

Likewise, a 100 percent rating is not warranted in this case because there is no evidence that the Veteran has persistent impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own names.  

The Board further finds that none of the GAF scores assigned from September 1, 2005 through August 23, 2010, provides a basis for assigning a higher rating.  As indicated, the Veteran was assigned the following scores during this period: 50 during VA treatment in January 2006 and February 2006, 40 as estimated in a February 2006 letter from a VA psychiatrist, 40 during VA treatment in September 2006 and December 2007, and 65 during VA treatment in May 2009. 

The Board acknowledges that the score of 40 as estimated by a VA psychiatrist in a February 2006 letter and during VA treatment in September 2006 and December 2007-which indicates some impairment in reality testing or communication or major impairment in several areas, could be considered suggestive of a higher rating.  The Board notes that the February 2006 GAF score of 40 rendered by a VA psychiatrist in a letter was an estimation and not based on a current mental status examination.  Moreover, GAF scores of 50 were assigned on VA examination in January 2006 and in February 2006, shortly before and shortly after the psychiatrist estimated the current GAF score in the letter; both scores of 50 were based on objective findings, and the VA psychiatrist signed the February 2006 treatment note, acknowledging the objective findings and assigned GAF score.  Therefore, the Board finds the GAF scores of 50 assigned in January 2006 and later in February 2006 hold more probative value than the February 2006 estimated score of 40 because they were based on objective examination findings.

The Board also notes that the GAF score of 40 in September 2006 and December 2007 was, in each instance, assigned in the context of substance abuse.  The earlier VA treatment record reflected impaired insight and judgment with substance abuse on mental status examination, while the December 2007 score was rendered shortly after the Veteran reported overdosing on heroin.  However, those scores do not reflect the severity of symptoms identified by the DSM-IV as indicative of such a score, and such symptoms are not otherwise reflected during the time frame in question, particularly in light of the fact that the Veteran provided conflicting statements during these two time periods as to whether his cutting and overdose behavior was related to suicidal ideation. 

In any event, the Board emphasizes that a GAF score is not dispositive; rather as indicated above, the symptoms shown provide the primary basis for an assigned rating.  Here, as indicated above, for the period in question, the Veteran primarily exhibited symptoms typically associated with a 50 percent rating during this time period.  Hence, the assigned GAF scores of 40 are not considered accurate indicators of the level of psychiatric impairment throughout the period.   

Instead, the Board finds that the GAF scores of 50, reflecting moderate symptoms during VA treatment, are more consistent with the 50 percent rating assigned during this time period.  Here, the Veteran had some possible suicidal ideation; he reported occasional panic and some significant compulsivity and hypersexuality; and objective findings have shown a frequently depressed and anxious mood and affect with periods of some significant improvement, which generally corresponded with his abstinence from cocaine and heroin.  In addition, the May 2009 GAF score of 65, indicative of some mild symptoms, is consistent with the Veteran's reported improved sleep and energy level, stable mood, and participation in educational and community activities during this time period. The GAF score of 65, in particular, appears to reflect even less impairment than that contemplated in the assigned, 50 percent rating for this period.  Hence, these GAF scores clearly provide no basis for higher rating.

Therefore, under the circumstances of this case, the Board finds that for the period from September 1, 2005 through August 23, 2010, the Veteran's psychiatric disability more nearly approximated the criteria for the 50 percent rather than 70 percent rating.  See 38 C.F.R. § 4.7.  

C.  Final Considerations

The Board has considered the Veteran's service-connected psychiatric disability under all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the available diagnostic codes and the medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign a rating higher than the ratings assigned herein.  

The Board points out that, in evaluating each increased rating claim on appeal, the Veteran's own assertions, as well as those advanced by his representative on his behalf, have been considered.  However, the Board finds that the lay assertions made in support of his claims for a higher rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's psychiatric disability.  See 38 C.F.R. § 3.159 (a)(1).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As indicated above, the decision herein reflects the most appropriate disability rating assignable for each period.  

The above determinations are based upon application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that, at no point pertinent to this appeal has the Veteran's service-connected psychiatric disability reflected so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b). 

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalizations).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116. 

In this case, the Board finds that the schedular criteria is adequate to rate each disability under consideration at all pertinent to this appeal.  Indeed, the rating schedule fully contemplates the described symptomatology for each, including the Veteran's depressed mood, sleep problems, difficulty concentrating, anxiety, and panic symptoms, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disabilities on appeal.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that there is no basis for further staged rating of the Veteran's service-connected psychiatric disability, pursuant to Hart.  The Board finds the preponderance of the evidence is against assignment of ratings greater than 50 percent prior to July 29, 2005, and from September 1, 2005 through August 23, 2010.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56.


ORDER

A rating in excess of 50 percent for adjustment reaction with anxiety and depression, prior to July 29, 2005, is denied.

A rating in excess of 50 percent for adjustment reaction with anxiety and depression from September 1, 2005 through August 23, 2010, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran is seeking a rating in excess of 70 percent for depressive disorder with anxiety disorder (formerly adjustment reaction with anxiety and depression) from August 24, 2010.  

The record reflects that the Veteran has received treatment for his psychiatric disability at the Philadelphia VAMC throughout the pendency of this claim and appeal.  In this regard, the evidentiary record only contains VA treatment records dated through July 30, 2010.  

Given that treatment records dated from July 2010 to the present would likely contain information regarding the severity of the Veteran's psychiatric disability, this evidence must be obtained and reviewed before a fully informed decision may be issued in this appeal.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO/AMC should obtain any records of treatment for the Veteran's psychiatric disability, since July 2010, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

As the decision regarding an increased rating for the Veteran's psychiatric disability, from August 24, 2010, may impact the Veteran's claim regarding entitlement to TDIU, these issues are inextricably intertwined, and a decision as to the TDIU claim must be deferred pending a decision on the increased rating issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994).  As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted, as well.  

In addition, in July 2012 remand, the Board directed the RO/AMC to assist the Veteran in obtaining evidence to support his TDIU claim and to adjudicate the claim for a TDIU due to psychiatric disability based on all pertinent evidence and legal authority.  Following the July 2012 remand, the RO/AMC sent the Veteran a VCAA notice letter regarding his TDIU claim; however, there is no indication that the RO/AMC took any action to adjudicate the TDIU claim.  

The U.S. Court of Appeals for Veterans Claims has held that compliance by the Board or the RO with remand instructions is neither optional nor discretionary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, because the RO/AMC did not adjudicate the TDIU claim, as requested, the Board finds that the instructions of the July 2012 remand were not substantially complied with, necessitating another remand.

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Obtain and associate with the claims file all VA treatment records from the Philadelphia VAMC dated from July 2010 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After completing the above actions and any other notification or development deemed necessary, including scheduling the Veteran for a VA examination, adjudicate the increased rating claim remaining on appeal, as well as the issue of entitlement to a TDIU rating, based on the entirety of the evidence.  If either decision remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

3. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


